NUMBER 13-19-00267-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

IN THE INTEREST OF K. T. K., C. W. K., C. L. K., C. L. K., AND K. H. K.,
                           CHILDREN
____________________________________________________________

             On appeal from the 139th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria

      Appellant Richard Krauss attempted to perfect an appeal from an order granting

judgment for child support arrearage entered by the 139th District Court of Hidalgo

County, Texas, in cause number F-4950-08-C. We dismiss for want of jurisdiction.

      Judgment in this cause was signed on February 5, 2019. Appellant timely filed a

motion to modify, correct, or reform judgment. On June 7, 2019, appellant filed a notice

of appeal and an unopposed motion for extension of time to file notice of appeal.
       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

or motion to reinstate has been filed, notice of appeal shall be filed within ninety days

after the judgment is signed. TEX. R. APP. P. 26.1(a).

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by Rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor

to Rule 26). However, appellant must provide a reasonable explanation for the late filing:

it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d
462, 462 (Tex. App.—Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex.

App.—Waco 2002, no pet.).

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on May 6, 2019, but was not filed until June 7, 2019. Appellant’s motion for

extension of time to file notice of appeal incorrectly states the notice of appeal was due

May 30, 2019. 1 Texas Rule of Appellate Procedure 26.1 establishes the deadline for

filing a notice of appeal based on the date that the judgment was signed. See TEX. R.

APP. P. 26.1(a). Although appellant filed a motion for extension of time to file the notice




       1Appellant’s motion to modify, correct, or reform judgment was filed on March 1, 2019. 90 days
from March 1, 2019 is May 30, 2019.

                                                  2
of appeal, the notice of appeal was filed beyond the fifteen-day grace period. See TEX.

R. APP. P. 26.3; Verburgt, 959 S.W.2d at 617–18.

       Appellant’s motion for extension of time to file notice of appeal is unopposed,

however it is “well settled” that “appellate jurisdiction cannot be created by consent,

stipulation of the parties, or waiver, either by the court or by the litigants.” Welder v. Fritz,

750 S.W.2d 930, 932 (Tex. App.—Corpus Christi 1988, no writ); see Stine v. State, 908
S.W.2d 429 (Tex. 1995) (“It is . . . fundamental that the parties of a suit can neither confer

nor waive jurisdiction by agreement or consent.”); Claxton v. (Upper) Lake Fork Water

Control & Improvement Dist. No. 1, 220 S.W.3d 537, 541–42 (Tex. App.—Texarkana

2007, pet. denied) (“Even if both parties agreed that a different date [for the final judgment]

actually existed, we are constrained by the rules to determine our jurisdiction by reference

to the date on which the judgment was signed.”).

       The Court, having examined and fully considered the documents on file and

appellant’s failure to timely perfect his appeal, is of the opinion that the appeal should be

dismissed for want of jurisdiction. Accordingly, appellant’s motion for extension of time

to file notice of appeal is DENIED and the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a).

                                                                   NORA L. LONGORIA
                                                                   Justice
Delivered and filed the
3rd day of July, 2019.




                                               3